o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-149103-11 uil the honorable dave camp member u s house of representative sec_135 ashman street midland mi attention --------------- dear congressman camp this letter is in response to your inquiry dated date on behalf of your constituent --------------------------- -----------------asked about the tax treatment of using her employer’s electrical outlet to charge her electric_car at her workplace generally apart from the procedure for issuing a formal ruling as described in revproc_2011_1 internal_revenue_bulletin we cannot provide binding legal advice applicable to particular taxpayers however we have reviewed the facts ---------- ---------- provided and can provide general information which we hope will be helpful to you generally gross_income includes all accessions to wealth whether realized in the form of cash property or other economic benefit sec_61 of the internal_revenue_code however a taxpayer can exclude some benefits he or she receives from income either because they do not meet the definition of gross_income or because the law provides a specific exclusion for certain benefits that the congress chose not to tax whether a taxpayer can exclude a benefit from income depends on the particular facts and circumstances under which he or she realizes the benefit taxpayers can exclude from gross_income any fringe benefit that qualifies as a de_minimis_fringe benefit sec_132 of the code a de_minimis_fringe benefit is any property or service whose value is after taking into account the frequency with which conex-149103-11 the employer provides similar fringes to his or her employees so small that accounting for it is unreasonable or administratively impracticable examples of de_minimis_fringe_benefits include occasional theater or sporting event tickets coffee doughnuts and soft drinks and local telephone calls sec_1_132-6 of the treasury regulations examples of benefits that are not de_minimis_fringe_benefits include season tickets to sporting or theatrical events membership in a private country club and use of employer-owned or leased facilities such as an apartment hunting lodge boat etc for a weekend sec_1_132-6 of the treasury regulations i hope this information is helpful if you have any questions please contact me or ------- -------------------- of my staff at ----- ------------- sincerely victoria a judson associate chief_counsel division counsel tax exempt government entities
